Citation Nr: 0838841	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed right hand and 
forearm injury, to include as secondary to the service-
connected post traumatic arthritis of the right elbow.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

In May 2005, the Board remanded this issue so that the RO 
could issue the veteran a Statement of the Case in connection 
with the claim.  


REMAND

After reviewing the veteran's claims file, the Board finds 
that the veteran's claim must be remanded for further 
development.  

Here, the Board notes that the veteran is service connected 
for a right elbow disability.  The veteran's medical records 
also indicate that in March 1968, while serving in the 
Republic of Vietnam, the veteran received several small 
pieces of shrapnel in the dorsal medial forearm.  In 
addition, the veteran's medical records indicate that he may 
have some chronic ulnar nerve injury.  

The veteran complains of pain and limitation of motion in his 
right forearm in that he is unable to supinate his forearm 
due to pain.  The veteran has not been afforded a VA 
examination specifically in connection with his right hand 
and forearm claim.  

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination in order to determine 
whether the veteran has a separate right hand and forearm 
disability and, if so, whether such disability is related to 
his active service or his service-connected right elbow 
disability.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309.  

Prior to affording the veteran an examination, the Board 
notes that any outstanding medical records relevant to the 
veteran's claims should be associated with his claims file.  

Here, the Board notes that the veteran has been treated at 
the VA Medical Center.  The RO should therefore update the 
veteran's file with any records from this facility dated 
since April 2004.  

The veteran should also be afforded an opportunity to submit 
any additional records that may be relevant to his claims.  
In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  

Upon remand, therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his right hand and 
forearm since service.  

This should include treatment records 
from the VA Medical Center dated since 
April 2004.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA examination in order to 
determine the nature and likely etiology 
of any right hand or forearm condition 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All indicated tests 
should be performed and clinical findings 
reported in detail.  

The report of examination should contain 
a detailed account of all manifestations 
of any separate right hand and forearm 
disability, to include any neurological 
disability, found to be present, and the 
examiner must specify all diagnoses.  

In addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disability is 
caused by an injury sustained during 
service or caused or aggravated by the 
service-connected right elbow disability.  
If no separate disability is diagnosed, 
the examiner should indicate whether the 
veteran's symptoms, including pain and 
limitation of motion, are a result of his 
service-connected right elbow disability.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

4.  Following completion of all indicated 
development, the RO should again review 
the veteran's claim in light of all the 
evidence of record.  If any determination 
remains adverse, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



